Case: 20-50833     Document: 00516422179         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-50833                          August 5, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Priscilla Ann Johnson-Ellis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:00-CR-70-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Priscilla Ann Johnson-Ellis brought this suit, which is best classified
   as arising under Federal Rule of Criminal Procedure 41(g), to seek return of
   property that was seized pursuant to a forfeiture order issued by the Middle




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50833      Document: 00516422179           Page: 2     Date Filed: 08/05/2022




                                     No. 20-50833


   District of Florida. The district court dismissed without prejudice to refiling
   the motion as a new civil case in Florida.
          Rule 41(g) allows a party aggrieved by an unlawful search and seizure
   to file a motion during the pendency of a criminal proceeding seeking the
   return of property. Fed. R. Crim. P. 41(g). “The motion must be filed in
   the district where the property was seized.” Id. Once the underlying criminal
   proceedings are concluded, the Rule 41(g) motion should be construed as a
   new civil action. United States v. Bailey, 508 F.3d 736, 738 (5th Cir. 2007).
   But if the property was forfeited in the course of a criminal proceeding, the
   forfeiture should be challenged on direct appeal. See United States v. De Los
   Santos, 260 F.3d 446, 448 (5th Cir. 2001). “A preliminary order of forfeiture
   is a final judgment as to the rights of a defendant to forfeited property.” Id.
          All the property that Johnson-Ellis identified as having been
   unlawfully seized was the subject of preliminary orders of forfeiture as part
   of her criminal proceeding in the Middle District of Florida. Her interest in
   the forfeited property was resolved by the preliminary forfeiture orders,
   which became final at her October 13, 2017 sentencing and were part of the
   judgment of conviction. See id. On direct appeal to the Eleventh Circuit,
   Johnson-Ellis did not challenge the preliminary forfeiture order, forfeiture
   money judgment, or preliminary order of forfeiture as to substitute assets.
   See United States v. Ellis, 817 F. App’x 780, 785-94 (11th Cir. 2020). Any
   challenge to the validity of the forfeiture should have been raised on direct
   appeal and is barred in a later appeal. See, e.g., Federated Dep’t Stores, Inc. v.
   Moitie, 452 U.S. 394, 398 (1981) (“A final judgment on the merits of an action
   precludes the parties or their privies from relitigating issues that were or
   could have been raised in that action.”). The district court’s order of




                                           2
Case: 20-50833        Document: 00516422179              Page: 3       Date Filed: 08/05/2022




                                         No. 20-50833


   dismissal is AFFIRMED1 as we may do so “on any ground supported by
   the record.” Hunter v. Tamez, 622 F.3d 427, 430 (5th Cir. 2010). Johnson-
   Ellis’ motions to supplement the record on appeal with records stricken by
   the district court and to reinstate the case in Texas courts are DENIED.




           1
             A ruling that a case is precluded by res judicata normally warrants dismissal with
   prejudice. See Wilder Corp. of Del., Inc. v. Rural Cmty. Ins. Servs., 494 F. App’x 487, 490
   (5th Cir. 2012) (per curiam) (unpublished) (“Because [the party’s] counterclaim is
   conclusively barred by res judicata, dismissal with prejudice was appropriate.”). But,
   absent a cross-appeal, we cannot change the district court’s ruling from a dismissal without
   prejudice to a dismissal with prejudice. See Arvie v. Broussard, 42 F.3d 249, 250 (5th Cir.
   1994) (citations omitted) (holding that the court cannot “convert a dismissal without
   prejudice into a dismissal with prejudice” without a cross-appeal).




                                                3